J-A19016-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    L.M.B.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    J.L.B.                                     :
                                               :
                       Appellant               :   No. 608 MDA 2018

                Appeal from the Order Entered March 26, 2018
       In the Court of Common Pleas of Schuylkill County Civil Division at
                              No(s): S-362-16


BEFORE: GANTMAN, P.J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY NICHOLS, J.:                             FILED AUGUST 09, 2018

        Appellant J.L.B. (Father) appeals pro se from the order denying his

petition for modification of custody. We dismiss the appeal due to deficiencies

in Father’s brief.

        On February 29, 2016, Appellee L.M.B (Mother) filed a complaint for

divorce and requested shared legal and physical custody of A.M.B. (Child). On

April 13, 2016, the trial court entered an interim order granting the parties

shared legal custody, and ordering that Mother have primary physical custody

and Father have partial physical custody.1 See Interim Order, 4/13/16.

        On April 22, 2016, Father filed a pro se petition to modify the custody

order. See Pro Se Pet. for Modification of a Custody Order, 4/22/16.          On

August 5, 2016, following a custody trial, the trial court entered an order

____________________________________________


1   Father has represented himself throughout the proceedings.
J-A19016-18



granting shared legal custody to both parties, primary physical custody to

Mother, and partial physical custody to Father. See Order, 8/5/16.

       Father subsequently filed two additional pro se petitions to modify the

custody order.2 See Pro Se Pet. for Modification, 10/10/16;3 Pro Se Pet. for

Modification, 12/28/16. In an order disposing of the latter petition, the trial

court essentially restated its August 5, 2016 custody order, which granted

both parties shared legal custody, Mother primary physical custody, and

Father partial physical custody. See Order, 6/9/17.

       Appellant filed the instant, fourth pro se petition to modify custody on

December 20, 2017. Pro Se Pet. for Modification, 12/20/17. On March 21,

2018, the trial court held a custody trial on the petition. On March 26, 2018,

the trial court entered an order granting Mother sole legal custody and primary

physical custody of Child, with Father having partial physical custody. See

Order, 3/26/18.       The trial court also issued an opinion setting forth its

reasoning. See Trial Ct. Op., 3/26/18, at 1-11. Father filed a motion for

reconsideration, which the trial court denied on April 9, 2018.

       On April 2, 2018, Father filed a pro se timely notice of appeal and a

Pa.R.A.P. 1925(b) statement. On April 9, 2018, the trial court filed a Pa.R.A.P.


____________________________________________


2 Father also filed several pro se petitions for contempt against Mother for
allegedly violating the custody orders, all of which the trial court denied.

3On November 30, 2016, the trial court dismissed Father’s October 10, 2016
petition with prejudice in response to Mother’s motion to dismiss Father’s
petition. See Order, 11/30/16. Father did not take an appeal from this order.

                                           -2-
J-A19016-18



1925(a) opinion incorporating its previous opinions dated August 5, 2016,

June 9, 2017, and March 26, 2018.

      Father raises the following question on appeal:

      Has the [trial] court abused it’s [sic] power, and discretion of
      applying the law correctly [sic] in my Child [sic] custody case, and
      have they abused my daughter’s and my civil rights in there [sic]
      decisions?

Father’s Brief at 3.

      As a prefatory matter, we observe the following:

      [I]t is an appellant’s duty to present arguments that are
      sufficiently developed for our review. The brief must support the
      claims with pertinent discussion, with references to the record and
      with citations to legal authorities. Citations to authorities must
      articulate the principles for which they are cited. Pa.R.A.P.
      2119(b).

      This Court will not act as counsel and will not develop arguments
      on behalf of an appellant. Moreover, when defects in a brief
      impede our ability to conduct meaningful appellate review, we
      may dismiss the appeal entirely or find certain issues to be
      waived.

Commonwealth v. Kane, 10 A.3d 327, 331-32 (Pa. Super. 2010) (some

citations omitted); accord Chapman-Rolle v. Rolle, 893 A.2 770, 774 (Pa.

Super. 2006). “While this [C]ourt is willing to liberally construe materials filed

by a pro se litigant, we note that appellant is not entitled to any particular

advantage because []he lacks legal training.” O'Neill v. Checker Motors

Corp., 567 A.2d 680, 682 (Pa. Super. 1989) (citations omitted).

      We have carefully reviewed Father’s brief and find the defects in it to be

substantial. Father has included no citation to any statute, rule, or case, and


                                      -3-
J-A19016-18



fails to develop any argument applying a principle of law to the facts of this

case. See Pa.R.A.P. 2119(a). Indeed, Father’s argument section consists of

one long paragraph, which is largely incomprehensible. See Father’s Brief at

9-11. Although we liberally construe Father’s brief, we are barred from acting

as his counsel and developing arguments on his behalf. See Kane, 10 A.3d

at 331-32. Accordingly, we are constrained to dismiss the appeal.

      Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2018




                                    -4-